DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “uppermost points around the reservoir outer edge” and the “lowest points around the bottom of the reservoir” of claims 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
4.	The abstract filed on 02/24/2021 is greater than 150 words in length.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 2, lines 1-3 recites the limitation “a reservoir plane defined by the uppermost points around the reservoir outer edge is parallel to a bottom plane defined by the lowest points around the bottom of the reservoir ” rendering the claim vague and indefinite for one of ordinary skill to ascertains its objective with respect to the invention. Per the applicant’s disclosure, the references made to the 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-5, 11, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20100095585 A1), in view of Baiocchi (US 20160037734 A1).
11.	Regarding Claim 1, Hall discloses a floral design mechanic having an integrated reservoir (Hall Abstract and para. [0037] discloses a floral design mechanic 10/40a having an integrated reservoir 40a as seen in FIGS. 15-17) comprising: 
	a top shell including a plurality of top openings defined between top supports (paras. [0032], [0037] and FIGS. 3 and 16 disclose a round top shell 10 including top openings 12/15 defined between grid-like top supports), wherein said top shell includes a top outer edge (FIG. 9 and paragraph [0035] disclose an outer edge 30/35 of top shell 10); 
(para. [0037] discloses reservoir 40a such as a vase which by definition consists of an interior cavity suitable for storing liquid, and a reservoir 40a outer edge which circumferentially bounds attachment means 45); wherein said reservoir is attachable to said top shell (para. [0037] discloses reservoir 40a is attachable to top shell 10 similar to the connection mechanism described in para. [0035] as seen in FIG. 9), includes a lip at the top portion bounded by the reservoir outer edge (para. [0037] discloses a lip at the top portion bounded by the reservoir outer edge as seen in FIG. 17);
at least one connection means for selectively securing the top shell to the reservoir (the equivalent structure provides the equivalent function, therefore the connection means disclosed in paras. [0032] and [0037] wherein fit connections 20 and outer edges 30/35 engages connection surface 45 of reservoir 40a as seen in FIGS. 9 and 17), the at least one connection means located on either said top outer edge or said reservoir outer edge (paras. [0032] and [0037] disclose the at least one connections means located on top outer edge 30/35 of top shell 10); 
10at least one attachment means for connecting to the connection means (para. [0037] discloses at least one attachment means 45 for connection to connection means of top shell 10), wherein the attachment means is positioned opposite of the at least one connection means and on either said top outer edge or said reservoir outer edge (para. [0037] discloses the attachment means 45 of reservoir 40a is opposite of the at least one connection means of top shell 10 as seen in FIGS. 9 and 17), and 
wherein said connection means and said attachment means collectively secure said top shell to said reservoir (para. [0037] discloses the connection means of top shell 10 and attachment means 45 of reservoir 40a for securing top shell 10 to reservoir 40a), forming a second interior cavity defined between said top shell and the 15top of said reservoir (a second interior cavity being formed due to the connection of top shell 10 to reservoir 40a).

Baiocchi discloses a flowerpot (Baiocchi Abstract and FIG. 1 disclose flowerpot 100), wherein the reservoir (101) includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge (an outwardly projecting lip at a top portion of reservoir 101 bounded by outer edge 102 of reservoir 101 as seen in FIG. 2b), and has a clip (104) integrally formed therein for mounting the flower pot to a structure (para. [0013] discloses clip 104 integrally formed therein for mounting flowerpot 100 to a structure such as wall).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hall as taught by Baiocchi such that the reservoir includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge, and has a clip integrally formed therein for mounting the floral design mechanic to a structure. Such addition would enhance the invention by providing means to mount the floral design mechanic to railings, walls and other supports, in doing so the usability of the floral mechanic is optimized.
12.	Regarding Claim 2, modified Hall discloses (see Hall) the floral design mechanic of claim 1, wherein a reservoir plane defined by the uppermost points around the reservoir outer edge is parallel to a bottom plane defined by the lowest points around the bottom of the reservoir (FIG. 15 illustrates a reservoir plane which can be defined by the uppermost points around the reservoir outer edge is parallel to a bottom plane defined by the lowest points around the bottom surface of reservoir 40a).
13.	Regarding Claim 3, modified Hall discloses the floral design mechanic of claim 1.
	Modified Hall is silent regarding reservoir plane defined by the uppermost points around the reservoir outer edge is offset by at least 10 degrees from a bottom plane defined by the lowest points around the bottom of the reservoir; however, it would have been an obvious matter of design choice to 
14.	Regarding Claim 4, modified Hall discloses the floral design mechanic of claim 3. 
	Modified Hall is silent regarding the reservoir plane is offset by at least 30 degrees from the bottom plane; however, it would have been an obvious matter of design choice to modify the invention of Hall such that the reservoir plane is offset by at least 30 degrees from the bottom plane, since the applicant has not disclosed that the reservoir plane is offset by at least 30 degrees from the bottom plane produces any unexpected results or is critical to the design, and it appears that the invention of modified Hall would perform equally if the reservoir plane is not offset by at least 30 degrees from the bottom plane.
15.	Regarding Claim 5, modified Hall discloses the floral design mechanic of claim 3. 
	Modified Hall is silent regarding the reservoir plane is offset by between 20 and 50 degrees from the bottom plane; however, it would have been an obvious matter of design choice to modify the invention of Hall such that the reservoir plane is offset by between 20 and 50 degrees from the bottom plane, since the applicant has not disclosed that the reservoir plane is offset by between 20 and 50 degrees from the bottom plane produces any unexpected results or is critical to the design, and it 
19.	Regarding Claim 11, modified Hall discloses (see Hall) the floral design mechanic of claim 1, wherein the reservoir outer edge has a first outer 10dimension and a body of the reservoir has a second outer dimension, and the first outer dimension is greater than the second outer dimension (FIGS. 15 and 17 illustrates reservoir 40a outer edge which bounds attachment means 45 has a first outer dimension greater than a second outer dimension, the second outer dimension pertaining to a body of the reservoir 40a and located approximately at a center position of reservoir 40a).
17.	Regarding Claim 14, modified Hall discloses (see Hall) the floral design mechanic of claim 1, wherein the reservoir outer edge is circular in shape (FIGS. 16-17).
18.	Regarding Claim 17, modified Hall discloses (see Hall) the floral design mechanic of claim 1, wherein the reservoir outer edge has a circular shape (FIGS. 16-17). 
	Modified Hall is silent regarding the reservoir outer edge has an obround shape; however, it would have been obvious matter of design choice to modify the invention of modified Hall such that the reservoir outer edge has an obround shape, since the applicant has not disclosed that the reservoir outer edge has an obround shape produces any unexpected results or is critical to the design, and it appears that the invention of Hall would perform equally if the outer edge is not obround. 
19.	Regarding Claim 19, modified Hall discloses (see Hall) the floral design mechanic of claim 1, wherein the reservoir has a base connected to a sidewall at an end of the reservoir opposite of the reservoir outer edge (FIGS. 15 and 17 illustrates reservoir 40a which by definition has a base connected to a sidewall at an end of the reservoir 40a opposite of the reservoir outer edge at the top portion).

20.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20100095585 A1) and Baiocchi (US 20160037734 A1) as applied to Claim 1 above, and further in view of Foster (WO 8707823  A1).
21.	Regarding Claim 7, modified Hall discloses the floral design mechanic of claim 1. 
	Modified Hall is silent regarding a middle member. 
	Foster discloses a floral design mechanic (Foster Abstract and FIG. 1 disclose a floral design mechanic 10) including a middle member (31), having a plurality of middle openings defined between a plurality of middle supports (page 7, lines 17-24 discloses middle openings 32 defined between a plurality of middle supports FIGS, 3-5), wherein said middle member (31) includes a middle outer edge (34); 
15at least one securement means on the middle outer edge for securing the middle member to either the top shell or the reservoir and in a position between the top shell and the reservoir (page 7, lines 22-24 discloses securement means such as a depression on the middle outer edge 34 for securing middle member 31 to top shell 11 and reservoir 21 wherein the middle member 31 is positioned between top shell 11 and reservoir 21 as illustrated in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Hall as taught by Foster such that a middle member, having a plurality of middle openings defined between a plurality of middle supports, wherein said middle member includes a middle outer edge; 15at least one securement means on the middle outer edge for securing the middle member to either the top shell or the reservoir and in a position between the top shell and the reservoir. Such addition would enhance the invention by providing means such that the flower stems are held firmly in position. 
22.	Regarding Claim 16, modified Hall discloses the floral design mechanic of claim 14.
	Modified Hall is silent regarding a tapered cylindrical shape.
(Foster Abstract and FIG. 1) including the reservoir has a tapered cylindrical shape with the largest diameter of the reservoir located in the top portion (FIGS. 2-3 illustrates reservoir 21 having a tapered cylindrical shape with a diameter at a top portion being greater than a diameter of a bottom portion).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Hall as taught by Foster such that the reservoir has a tapered cylindrical shape with the largest diameter located in the top portion. Such addition would enhance the invention by providing means for facilitating the securement of various portion of the floral design mechanic to the reservoir such that the orientation of the stems and floral is maintained. 

23.	Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20100095585 A1) and Baiocchi (US 20160037734 A1) as applied to Claim 1 above, and further in view of Herzog-Mesrobian et al. (US 6108974 A), hereinafter “Herzog-Mesrobian”.
24.	Regarding Claim 9, modified Hall discloses the floral design mechanic of claim 1.
	Modified Hall is silent regarding hanging means. 
Herzog-Mesrobian discloses an invention (Herzog-Mesrobian Abstract and FIG. 15) including the top outer edge includes a plurality of hanging means to enable the floral design mechanic to be secured to another structure (Col. 3, line 66 - Col. 4, line 4 discloses a top outer edge 70 includes a plurality of hanging means such as eyelets 132/134/136 to enable the flowerpot to be secured to another structure such as hook 118).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Hall as taught by Herzog-Mesrobian such that the top outer edge includes a plurality of hanging means to enable the floral design mechanic to be 
25.	Regarding Claim 10, modified Hall discloses the floral design mechanic of claim 1.
	Modified Hall is silent regarding eyelets.
	Herzog-Mesrobian discloses an invention (Herzog-Mesrobian Abstract and FIG. 15) including the top outer edge or the reservoir outer edge includes a plurality of eyelets enabling the floral design mechanic to be secured to another structure (Col. 3, line 66 - Col. 4, line 4 discloses a top outer edge 70 includes a plurality of eyelets 132/134/136 to enable the flowerpot to be secured to another structure such as hook 118).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Hall as taught by Herzog-Mesrobian such that the top outer edge or the reservoir outer edge includes a plurality of eyelets enabling the floral design mechanic to be secured to another structure. Such addition would enhance the invention by providing means such that the floral design mechanic can be mounted and displayed at a location desired by the user.

26.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20100095585 A1) and Baiocchi (US 20160037734 A1) as applied to Claim 14 above, and further in view of Foster (US 20060265951 A1).
27.	Regarding Claim 15, modified Hall discloses the floral design mechanic of claim 14.
	Modified Hall is silent regarding the reservoir having a cylindrical shape.
	Foster discloses an invention (Foster Abstract and Fig. 1) including the reservoir has a cylindrical shape (Fig. 1 illustrates a reservoir 105 having a cylindrical shape).
.

28.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20100095585 A1), in view of Baiocchi (US 20160037734 A1), in view of Van Smirren (US 20190059617 A1).
29.	Regarding Claim 20, Hall discloses a floral design mechanic having an integrated reservoir (Hall Abstract and para. [0037] discloses a floral design mechanic 10/40a having an integrated reservoir 40a as seen in FIGS. 15-17 comprising: 
15a plastic (para. [0036]) top shell including a plurality of top openings defined between top supports (paras. [0032], [0037] and FIGS. 3 and 16 disclose a round top shell 10 including top openings 12/15 defined between grid-like top supports), wherein said top shell includes a top outer edge (FIG. 9 and paragraph [0035] disclose an outer edge 30/35 of top shell 10);
a plastic (para. [0036]) reservoir having a first interior cavity suitable for storing liquid and a reservoir outer edge formed on a top portion of the reservoir (para. [0037] discloses reservoir 40a such as a vase which by definition consists of an interior cavity suitable for storing liquid, and a reservoir 40a outer edge which circumferentially bounds attachment means 45); wherein said reservoir is attachable to said top shell (para. [0037] discloses reservoir 40a is attachable to top shell 10 similar to the connection mechanism described in para. [0035] as seen in FIG. 9), includes a lip at the top portion bounded by the reservoir outer edge (para. [0037] discloses a lip at the top portion bounded by the reservoir outer edge as seen in FIG. 17);
(paras. [0032] and [0037] disclose the at least one connection member located on top outer edge 30/35 of top shell 10); and 
at least one connection reception member positioned on either said top outer edge or said reservoir outer edge (paras. [0032 and [0037] discloses at least one connection reception member on connection surface 45 on reservoir 40a), opposite said connection prong (FIGS. 9 and 17); 
#175963420 of 22 Attorney Docket No. 005427-000295wherein said connection member couples to said connection reception member to attach said top shell to said reservoir (paras. [0032] and [0037] discloses the at least one connection member of top shell 10 engaging the at least one connection reception member of reservoir 40a).
Hall is silent regarding the reservoir specifically includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge, and has a clip integrally formed therein for mounting the floral design mechanic to a structure; and prong connection between the top shell and reservoir. 
Baiocchi discloses a flowerpot (Baiocchi Abstract and FIG. 1 disclose flowerpot 100), wherein the reservoir (101) includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge (an outwardly projecting lip at a top portion of reservoir 102 bounded by outer edge 102 of reservoir 101 as seen in FIG. 2b), and has a clip (104) integrally formed therein for mounting the flower pot to a structure (para. [0013] discloses clip 104 integrally formed therein for mounting flowerpot 100 to a structure such as wall).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hall as taught by Baiocchi such that the reservoir includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge, and has a clip integrally formed therein for mounting the floral design mechanic to a structure. Such addition would enhance the invention by providing means to mount the floral design mechanic to railings, walls and other supports, in doing so the usability of the floral mechanic is optimized.

Van Smirren disclose an invention (Van Smirren Abstract and Fig. 1) including the reservoir is attachable to a top segment (paras. [0043] discloses a top shell 14 attachable to a reservoir 12 as further supported by para. [0044] and Fig. 2);
at least one connection prong positioned on either said top outer edge or said reservoir (para. [0044] and Fig. 2 disclose at least one connection prong 28 positioned on a top outer edge of top segment 14); and 
at least one prong reception member positioned on either said top outer edge or said reservoir outer edge, opposite of said connection prong; (para. [0044] discloses at least one prong reception member such as noticed positioned on flange 26 of reservoir 12, opposite of prong 28 of top segment 14);
	wherein said connection prong couples to said prong reception member to attach the top segment to said reservoir (para. [0044] discloses the connection prong 28 couples to prong reception member to attach segment 14 to reservoir 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Hall as taught by Van Smirren such that at least one connection prong positioned on either said top outer edge or said reservoir; and at least one prong reception member positioned on either said top outer edge or said reservoir outer edge, opposite of said connection prong; wherein said connection prong couples to said prong reception member to attach the top segment to said reservoir. Such addition would enhance the invention by proving means for firmly securing the top shell to the reservoir in order to facilitate the creation of decorative floral arrangements using the floral design mechanic. 

30.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20100095585 A1), Baiocchi (US 20160037734 A1) and Van Smirren (US 2019005961 A1) as applied to Claim 20 above, and further in view of Wong (CA 3014265 A1).
31.	Regarding Claim 21, modified Hall discloses (see Van Smirren) the floral design mechanic of claim 20, wherein said connection prong includes a body and an extension extending from said body (Fig. 2 illustrates connection prong 28 includes a body and an extension extending from said body); and 10wherein after said connection prong is inserted through said connection opening (para. [0044) discloses connection prong 28 engaging prong reception member as such the equivalent structure provides the equivalent function).
	Modified Hall is silent regarding the specifics of the prong reception member. 
Wong discloses an invention (Wong Abstract and FIG. 7) including said connection prong (112) includes a body and an extension extending from said body (see annotated Fig. 7 below for an illustration of a body and extension extending from the body); 
wherein said prong reception member (114) includes a projection having a top surface and a 5bottom surface and defines a connection opening (see annotated Fig. 7 below for a projection having a top surface wherein prong 112 protrudes from which is seen in Fig. 6 and the bottom surface wherein prong 112 extension engages as well as a connection opening); and 
wherein after said connection prong (112) is inserted through (Fig. 6) said connection opening (opening of prong  reception member 114), said connection prong flexes so that said extension of said connection prong contacts said bottom surface of said projection of said prong reception member to prevent said connection prong from being removed from said connection opening (by definition the connection prong 112 flexes so that said extension of said prong contacts said bottom surface of said projection of said prong reception member to prevent said connection prong from being removed from said connection opening, see Figs. 6 and 7 as well as annotated Figs. 7 below for a clear demonstration).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Hall as taught by Wong such that wherein said prong reception member includes a projection having a top surface and a 5bottom surface and defines a connection opening; and wherein after said connection prong is inserted through said connection opening, said connection prong flexes so that said extension of said connection prong contacts said bottom surface of said projection of said prong reception member to prevent said connection prong from being removed from said connection opening. Such addition would enhance the invention by providing conventional connection means for firmly securing the top shell to the reservoir of the floral design mechanic. 
Response to Arguments
Applicant's arguments filed on 02/24/2121 have been fully considered but they are not persuasive. 
In light of the applicant’s remarks pertaining to the rejection of claims 3-5 under 35 U.S.C. 112(a), the rejection to claims 3-5 is now withdrawn. 
With regard to arguments pertaining to claim 1, 12 and 18, the applicant asserts that “Baiocchi discloses a "flower pot" having adjustable and removable arms for mounting the flower pot to a rail or the like. Baiocchi does not provide for an upper support to support any floral arrangement. Rather, it is directed to a flower pot which typically supports live growing flowers in a bed of dirt and not a decorative vase which is commonly used for holding cut flowers in an arrangement.”. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Baiocchi (US 20160037734 A1) is being relied upon for modifying Hall (US (US 20100095585 A1) for disclosing a reservoir that includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge, and has a clip integrally formed therein for mounting the floral design mechanic to a structure as discussed above regarding rejection to claim 1. Furthermore, in response to applicant's argument that Baiocchi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Baiocchi as suggested to by the applicant does in fact disclose a flowerpot and is in fact analogous art because it pertains to a pot which encompasses flowers and can be used for mounting an arrangement of flowers to a structure as discussed above. Therefore, the rejection is now deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	
/Christopher D Hutchens/Primary Examiner, Art Unit 3647